Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  November 13, 2015                                                                      Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                          Stephen J. Markman
  150364(114)                                                                                  Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                             David F. Viviano
                                                                                         Richard H. Bernstein
  HELEN YONO,                                                                                  Joan L. Larsen,
                                                                                                         Justices
           Plaintiff-Appellee,
                                                              SC: 150364
  v                                                           COA: 308968
                                                              Ct of Claims: 11-000117-MD
  DEPARTMENT OF TRANSPORTATION,
             Defendant-Appellant.
  ________________________________________/

       On order of the Chief Justice, the motion of the Michigan Municipal League and
  the Michigan Townships Association for leave to file a brief amicus curiae is
  GRANTED. The amicus brief submitted on November 5, 2015, is accepted for filing.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                             November 13, 2015